UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-6758


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

EMJADIA PORTER, a/k/a Troy Miller,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.  Samuel G. Wilson, District
Judge. (7:94-cr-00037-sgw)


Submitted:    February 26, 2009              Decided:    March 4, 2009


Before NIEMEYER, MICHAEL, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Emjadia Porter, Appellant Pro Se.             Donald    Ray Wolthuis,
Assistant United  States Attorney,          Roanoke,    Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Emjadia    Porter    appeals    the    district   court’s   orders

granting his motion for reduction of sentence under 18 U.S.C.

§ 3582(c) (2006) and denying his motion for reconsideration.                     We

have     reviewed       the     record   and   find    no    reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.    United States v. Porter, No. 7:94-cr-00037-sgw (W.D. Va.

Apr. 7 & 23, 2008).             We dispense with oral argument because the

facts    and    legal    contentions     are   adequately     presented    in   the

materials      before     the    court   and   argument     would   not   aid   the

decisional process.

                                                                          AFFIRMED




                                          2